UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4700


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMUEL WAYNE HILL, a/k/a Sam Hill,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-cr-00206-F-1)


Submitted:   March 14, 2017                 Decided:   March 23, 2017


Before MOTZ, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cindy H. Popkin-Bradley, Raleigh, North Carolina, for Appellant.
John Stuart Bruce, United States Attorney, Jennifer P. May-
Parker, First Assistant United States Attorney, Kristine L.
Fritz,   Assistant  United   States  Attorney,   Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Samuel Wayne Hill pled guilty, pursuant to a written plea

agreement, to conspiracy to manufacture, distribute, and possess

with intent to distribute 500 grams or more of a mixture or

substance containing a detectable amount of methamphetamine, in

violation of 21 U.S.C. §§ 841(a)(1), 846 (2012).                        The district

court    sentenced     Hill    to    480     months’       imprisonment,    which     was

within his Sentencing Guidelines range of 360 months to life.

The court also imposed a lifetime term of supervised release,

which was an upward variance from the Guidelines range of five

years.

      In   his    opening     brief     on       appeal,    Hill   argued     that    the

district court committed procedural sentencing error by failing

to explain adequately the 480-month sentence, to address his

arguments for a downward variance, and to explain the reasons

supporting       the   upward       variance       in   the    term   of    supervised

release.     Hill also contended that the court’s comments at the

end   of   the    sentencing    hearing          demonstrated      judicial    bias    in

violation of due process.

        We previously granted the Government’s motion to dismiss

this appeal, in part, based on the waiver-of-appellate-rights

provision included in Hill’s plea agreement, pursuant to which

Hill waived his right to appeal a within-Guidelines sentence.

We ruled that Hill’s acceptance of this waiver was knowing and

                                             2
voluntary and that the first two appellate issues fell within

the scope of the waiver.                  However, neither Hill’s challenge to

the   reasonableness          of    his    upward         variant          term      of   supervised

release nor his due process claim is foreclosed by the appellate

waiver.     We address each of these claims in turn.

      First,       pursuant        to     Rule       28    of        the    Federal        Rules    of

Appellate Procedure, the argument section of the brief “must

contain . . . appellant’s contentions and the reasons for them,

with citations to the authorities and parts of the record on

which     the    appellant     relies.”              Fed.       R.    App.      P.    28(a)(8)(A).

Issues not raised in a party’s opening brief are waived.                                       United

States v. Bartko, 728 F.3d 327, 335 (4th Cir. 2013).

      To be sure, Hill’s opening brief identifies the lifetime

term of supervised release as part of the issue on appeal. 1                                       But

the argument portion of the brief frames the claimed procedural

sentencing       error   in    terms       of    the       court’s         failure        to   explain

either     the    480-month        custodial          sentence         or       its     reasons    for

rejecting the requested downward variance.                                   The closest Hill

comes     to     asserting     an       argument          relevant         to     the     supervised



      1Specifically, the statement of the argument is as follows:
“Whether the district court committed procedural error when it
did not adequately explain why it imposed 480 months as the term
of imprisonment, why it rejected Mr. Samuel Hill’s arguments for
a variance, and why it ordered a term of life for supervised
release.” (Appellant’s Br. (ECF No. 35) at 20).



                                                 3
release term is his statement that, “[i]t was also a violation

of the law not to give reasons for rejecting a request for

downward variance and upwardly depart on supervised release and

use   key    words    and   phrases   to    justify      the    upward   departure.”

(Appellant’s Br. at 31).           This simply is not enough to raise the

issue sufficiently to entitle Hill to appellate review by this

court.      See Eriline Co. S.A. v. Johnson, 440 F.3d 648, 653 n.7

(4th Cir. 2006) (holding that a single sentence in an opening

brief       asserting       a   district       court’s      alleged      error      “is

insufficient to raise on appeal any merits-based challenge to

the   district       court’s    ruling”).       We   thus      hold   that   Hill   has

waived appellate review of this particular claim. 2



      2Even if it were not waived, Hill’s challenge to the
district court’s explanation for the supervised release term
would not garner Hill any relief. Because Hill did not ask for
any specific term of supervised release and did not object to
the selected term of supervised release, we would review Hill’s
procedural reasonableness challenge only for plain error.
United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).      To
establish plain error, Hill must show that (1) the district
court erred, (2) the error is clear or obvious, and (3) the
error affected his substantial rights, meaning that it “affected
the outcome of the district court proceedings.”     United States
v. Olano, 507 U.S. 725, 732–34 (1993). Our review of the record
satisfies us that there is no such plain error here.

     Prior to sentencing Hill, the district court identified and
addressed itself to Hill’s criminal history, his personal
circumstances (including his ongoing drug addiction and early
exposure to the culture of methamphetamine production), and
Hill’s    significant   involvement   with    the   long-lasting
methamphetamine production operation that was underlying the
charged conspiracy.   The court concluded by observing that the
(Continued)
                                           4
     Finally,        then,    there     is    Hill’s     claim     that       the    district

court violated due process when, at the end of the sentencing

hearing, it made two statements regarding the societal harms

caused by cooking methamphetamine.                      While the district court’s

strongly worded comments conveyed a disdain for methamphetamine

cooks   and    the    serious,      long-lasting,            detrimental       effects    of

methamphetamine on a community, the challenged comments do not

suggest bias amounting to a due process violation.                             Rather, the

comments       reflected          the     court’s            frustration        with      the

methamphetamine        epidemic         and       its    consideration          of     Hill’s

criminal conduct — specifically, that Hill participated in the

conspiracy for four years, distributed nearly three kilograms of

methamphetamine in his community, cooked in multiple locations

where   on    one    occasion     an    explosion        occurred       and    resulted   in

serious injuries, and remained addicted to the drug himself.

See Liteky v. United States, 510 U.S. 540, 555–56 (1994) (“Not

establishing        bias     or   partiality        .    .    .   are    expressions      of

impatience, dissatisfaction, annoyance, and even anger, that are

within the bounds of what imperfect men and women, even after




imposed sentence, which included both the custodial term of
imprisonment and the term of supervised release, was appropriate
given the extensive and ongoing nature of Hill’s egregious
criminal conduct.   We thus readily conclude that there was no
procedural error — let alone plain error — in this regard.



                                              5
having been confirmed as federal judges, sometimes display.”).

Such comments are well within bounds and thus do not offend due

process.       See United States v. Bakker, 925 F.2d 728, 740 (4th

Cir. 1991) (“We recognize that a sentencing court can consider

the impact a defendant’s crimes have had on a community and can

vindicate      that     community’s         interests       in    justice.            To    a

considerable     extent       a    sentencing      judge    is    the    embodiment         of

public    condemnation        and    social      outrage.        As    the    community’s

spokesperson, a judge can lecture a defendant as a lesson to

that     defendant      and    as    a     deterrent    to       others.”      (citations

omitted)).

       Accordingly,      we       affirm   the    remaining       portion      of    Hill’s

criminal judgment.            We dispense with oral argument because the

facts    and   legal     contentions        are   adequately          presented      in    the

materials      before    this      court    and   argument       would       not    aid    the

decisional process.

                                                                                   AFFIRMED




                                             6